UNITED STATES COURT OF APPEALS

                 FOR THE FIFTH CIRCUIT


                  __________________

                     No. 95-50476
                  __________________



JOHN R. HAWKINS, SR.; PENNY LEWIS; DOLORES MOORE;
ERNESTINE PATRICK,

                                   Plaintiffs - Appellants,

                          versus

BURLESON COUNTY, TEXAS; EVELYN M. HENRY, County Clerk;
CRAIG BOYETT, Deputy Sheriff; RONALD URBANOVSKY, Sheriff,

                                   Defendants - Appellees.

    ______________________________________________

 Appeal from the United States District Court for the
               Western District of Texas
    ______________________________________________

                     * * * * * *

                  __________________

                     No. 95-50543
                  __________________



JOHN R. HAWKINS, SR.; PENNY LEWIS; DOLORES MOORE;
ERNESTINE PATRICK,

                                   Plaintiffs   -   Appellants
                                   Cross-Appellees,

                          versus

BURLESON COUNTY, TEXAS,
                                   Defendant - Appellee,

EVELYN M. HENRY, County Clerk; CRAIG BOYETT, Deputy Sheriff;
RONALD URBANOVSKY, Sheriff,

                                   Defendants - Appellees
                                   Cross-Appellants.
            ______________________________________________

         Appeal from the United States District Court for the
                       Western District of Texas
                             (A-93-CV-791)
            ______________________________________________

                          June 26, 1996
Before BENAVIDES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     This is a consolidated appeal.              The case involves: an appeal

from a partial summary judgment order, an appeal from a take-

nothing final judgment in favor of the Defendants, and a cross-

appeal by the Defendants on costs.

     In No. 95-50476, Plaintiffs-Appellants appeal from a partial

summary judgment dismissing all claims against Burleson County and

dismissing     claims   based      upon       violations   of   the    Eighth     and

Fourteenth Amendments against the remaining Defendants.                        Having

carefully considered the record, the briefs, and the argument of

counsel, we affirm basically for the reasons set forth in the

magistrate judge's recommendation that was adopted by the district

court.

     In No. 95-50543, Plaintiffs-Appellants appeal from a take-

nothing judgment in favor of Defendants.              In its verdict, the jury

rejected the bulk of Plaintiffs' claims including finding no First

or   Fourth    Amendment      violation,         no   conspiracy       to    violate

constitutional rights, no false imprisonment or conspiracy to

falsely    imprison,    and   no   intentional        infliction      of    emotional



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.

                                          2
distress. The jury found for the Plaintiffs on a single negligence

claim only as to one defendant, Evelyn Henry.           Most importantly,

the jury found zero actual damages.       Nonetheless, the jury awarded

$400 in punitive damages.

     The district court properly entered a take-nothing judgment.

The evidence is legally sufficient to support the jury's zero

damage finding.    Under Texas law, proximately-caused damages is an

element   of   negligence.   See   Greater    Houston    Transp.   Co.   v.

Phillips, 801 S.W.2d 523, 525 (Tex. 1990).          Likewise, as a matter

of law, punitive damages cannot be awarded absent a finding of

actual damages.     See Federal Express Corp. v. Dutschmann, 846
S.W.2d 282, 284 (Tex. 1993).           The zero actual damage finding

requires the take-nothing judgment.

     In one respect, however, the final judgment must be remanded.

In the final judgment, the district court ordered all parties to

bear their own costs.   On cross-appeal, Defendants contend that as

the prevailing party they are entitled to costs.          Rule     54(d)

provides that costs shall be allowed as of course to the prevailing

party unless the court otherwise directs.       Fed. R. Civ. P. 54(d).

Even though the rule does not prevent a court from requiring a

prevailing party to bear its own costs, the intent of the rule is

that the prevailing party is entitled to costs and denial is a form

of penalty.    Walters v. Roadway Express, Inc., 557 F.2d 521, 526

(5th Cir. 1977).     When a trial court exacts such a penalty, it

should state a reason for its decision.       Id.    A trial court abuses

its discretion when it provides no reasons for the denial.          Id.;

Hall v. State Farm Fire & Casualty Co., 937 F.2d 210, 216-17 (5th

                                   3
Cir. 1991).

     The   final    judgment   of   the    district   court    ordered    the

plaintiffs "take nothing by any of their claims against any of the

Defendants."       The   Defendants       were   "hereby   dismissed     with

prejudice." The Defendants are the prevailing party. However, the

final judgment ordered that "[c]osts of Court in this case shall be

borne by the party bearing such."           The district court did not,

however, articulate any reason for the denial of costs to the

prevailing party.    Consequently, we remand the matter of costs to

the district court for it to state a justification for its denial

or alternatively to grant their motion for costs.             See Hall, 937
F.2d at 217; Walters, 557 F.2d at 526-27.

     The summary judgment order in No. 95-50476 is AFFIRMED.              The

final judgment order in No. 95-50543 is AFFIRMED IN PART and

REMANDED IN PART, solely on the issue of costs.




                                      4